Title: Mary Lewis to Thomas Jefferson, 11 March 1810
From: Lewis, Mary
To: Jefferson, Thomas


          
            
              Sir
               
                     March 11h 10
            
            I this day expected to have visit,d Mrs Randolph—am disappointed, by indispotion—at
			 the same time intended to have returned a part of the money you gave me the other day, knowing that I am in your debt—be assird my good Sir the account
			 was not put in your hands to evade payment—but mearly 
                  merely to have it correct—in that I have failed—however
			 as there as there appears some little difficulty in a justing the matter I have conclude,d to send you some articles which I hope will be usefull to you and can be conveniently spare,d by me,—I shall
			 wish to send you such things from the Farm as may sute you till I make a prope compensation
                  
               
            
              I am Sir with Respect your Friend
              M Lewis
            
          
          
            
		  By James
             1 Old Ham
            
		  1 peace hung Beef
            1 peace pickeld Beef
            2 pots pickels
            
		  6 Doz–Egs
          
        